Pish, C. J.
The only assignment of error contained in the bill of exceptions is that the court erred in overruling the motion for a new trial. The grounds of the ox-iginal motion for a new trial were that the verdict was contrary to law and the evidence, and without evidence to support it. The only ground of the amendment to the motion was that the verdict was contraiy to a portion of the charge set out in the amendment, which ground, under many ralings of this court, amounted merely to tlxe general ground that the verdict was contrary to law. The verdict was authorized by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concwr.